                         Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 1 of 20


               1   Jane M Love, Ph.D. (pro hac vice to be filed)         Y. Ernest Hsin
                   (NY Bar No. 3016995)                                  (CA Bar No. 201668)
               2   jlove@gibsondunn.com                                  ehsin@gibsondunn.com
               3   Robert W. Trenchard (pro hac vice to be filed)        GIBSON, DUNN & CRUTCHER LLP
                   (NY Bar No. 2679488)                                  555 Mission Street
               4   rtrenchard@gibsondunn.com                             San Francisco, CA 94105
                   GIBSON, DUNN & CRUTCHER LLP                           Telephone: 415.393.8200
               5   200 Park Ave                                          Facsimile: 415.393.8306
                   New York, NY 10166
               6   Telephone: 212.351.4000
               7   Facsimile: 212.351.4035

               8   Christine L. Ranney
                   (CA Bar No. 295773)
               9   cranney@gibsondunn.com
                   GIBSON, DUNN & CRUTCHER LLP
           10
                   1801 California St.
           11      Denver, CO 80202
                   Telephone: 303.298.5700
           12      Facsimile: 303.298.5907

           13      Attorneys for Plaintiff
                   Novartis Pharmaceuticals Corporation
           14

           15                                    UNITED STATES DISTRICT COURT
                                               NORTHERN DISTRICT OF CALIFORNIA
           16
                   NOVARTIS PHARMACEUTICALS                         Case No. 3:21-cv-03397
           17      CORPORATION,
                                                                    COMPLAINT FOR PATENT
           18                     Plaintiff,                        INFRINGEMENT

           19             v.

           20      HANDA NEUROSCIENCE, LLC, HANDA
                   PHARMACEUTICALS, INC., HANDA
           21      PHARMA, INC., and HANDA
                   PHARMACEUTICALS, LLC,
           22
                                  Defendants.
           23

           24

           25

           26

           27

           28

Gibson, Dunn &

Crutcher LLP       COMPLAINT FOR PATENT INFRINGEMENT                                  CASE NO. 3:21-CV-03397
                          Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 2 of 20


               1          Novartis Pharmaceuticals Corporation (“Novartis”) by its attorneys hereby alleges as follows:
               2                                      NATURE OF THE ACTION
               3          1.      This is an action for patent infringement arising under the patent laws of the United
               4   States, Title 35, United States Code and for declaratory judgment pursuant to the Declaratory Judgment
               5   Act, 28 U.S.C §§ 2201, et seq. This action relates to a New Drug Application (“NDA”) filed under 21
               6   U.S.C. § 355(b)(2) by the above-named defendants (collectively, “Handa”) with the U.S. Food and
               7   Drug Administration (“FDA”) for approval to engage in the commercial manufacture, use, or sale of
               8   Fingolimod Orally Disintegrating Tablets 0.5 mg, a version of Novartis’s GILENYA® Capsules, 0.5
               9   mg, prior to expiration of U.S. Patent Nos. 9,187,405 (“the ’405 patent”) and 10,543,179 (“the ’179
           10      patent”).
           11                                                   PARTIES
           12             2.      Novartis Pharmaceuticals Corporation is a corporation organized and existing under the
           13      laws of the State of Delaware, with its principal place of business in East Hanover, New Jersey.
           14             3.      Upon information and belief, Defendant Handa Pharmaceuticals, Inc. is a corporation
           15      organized and existing under the laws of Taiwan, having a principal place of business at 3F-1&3F-2,
           16      No.23, Nanke 3rd Rd., Tainan City 74147, Taiwan.
           17             4.      Upon information and belief, Defendant Handa Pharma, Inc. is a corporation organized
           18      and existing under the laws of Delaware, having a principal place of business at 1732 N. First Street,
           19      Suite 200 San Jose, California 95112. Upon information and belief, Handa Pharma, Inc. is a wholly-
           20      owned subsidiary of Handa Pharmaceuticals, Inc.
           21             5.      Upon information and belief, Defendant Handa Pharmaceuticals, LLC is a limited
           22      liability company organized and existing under the laws of Delaware, having a principal place of
           23      business at 1732 N. First Street, Suite 200 San Jose, California 95112. Upon information and belief,
           24      Handa Pharmaceuticals, LLC is a wholly-owned subsidiary of Handa Pharma, Inc.
           25             6.      Upon information and belief, Defendant Handa Neuroscience, LLC is a limited liability
           26      company organized and existing under the laws of California, having a principal place of business at
           27      1732 N. First Street, Suite 200 San Jose, California 95112. Upon information and belief, Handa
           28      Neuroscience, LLC is a wholly-owned subsidiary of Handa Pharma, Inc.

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT                1                         CASE NO. 3:21-CV-03397
Crutcher LLP
                          Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 3 of 20


               1           7.       Handa notified Plaintiff that Handa had, under § 505(b)(2) of the Federal Food, Drug,
               2   and Cosmetic Act (“FDCA”) (21 U.S.C. § 355(b)(2)), submitted to FDA NDA No. 214962 (“the
               3   505(b)(2) NDA”) for Fingolimod Orally Disintegrating Tablets 0.5 mg, a drug product that is a version
               4   of GILENYA® (“the 505(b)(2) Product”). The purpose of Handa’s submission of the 505(b)(2) NDA
               5   was to obtain approval under the FDCA to engage in the commercial manufacture, use, offer for sale,
               6   and/or sale of Handa’s 505(b)(2) NDA Product prior to the expiration of the ’405 and ’179 patents.
               7           8.       Handa notified Plaintiff that, as a part of its 505(b)(2) NDA, Handa had filed a
               8   certification of the type described in Section 505(b)(2)(A)(iv) of the FDCA (21 U.S.C. §
               9   355(b)(2)(A)(iv)) with respect to the ’405 and ’179 patents asserting that both patents are invalid,
           10      unenforceable, and/or will not be infringed by the commercial manufacture, use, and sale of Handa’s
           11      505(b)(2) NDA Product.
           12              9.       Handa has committed an act of infringement in this judicial district by filing NDA No.
           13      214962 with the intent to make, use, offer to sell, and/or sell the drug products that are the subject of
           14      NDA No. 214962, which has led to foreseeable harm and injury to Novartis.
           15              10.      Upon information and belief, Handa Pharmaceuticals, Inc., Handa Pharma, Inc., Handa
           16      Pharmaceuticals, LLC, and Handa Neuroscience, LLC acted collaboratively in the preparation and
           17      submission of NDA No. 214962 and upon information and belief will work in concert with one another
           18      to make, use, offer to sell, and/or sell the drug products that are the subject of NDA No. 214962
           19      throughout the United States, and/or import such drug products into the United States, including in this
           20      judicial district.
           21              11.      Upon information and belief, Handa’s overall business strategy comprises utilizing its
           22      Taiwan headquarters as its global R&D center and establishing its presence in the U.S. market through
           23      its U.S. subsidiaries.
           24              12.      Upon information and belief, Handa Pharmaceuticals, Inc. is Handa’s headquarters and
           25      global research and development center; Handa Pharma, Inc. is responsible for business development,
           26      intellectual property, and regulatory affairs; Handa Pharmaceuticals, LLC is responsible for Generics
           27      Business; and Handa Neuroscience, LLC is responsible for Brand Products – Neuroscience.
           28

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT                 2                         CASE NO. 3:21-CV-03397
Crutcher LLP
                           Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 4 of 20


               1           13.    Upon information and belief, Handa Pharma, Inc., Handa Pharmaceuticals, LLC, and
               2   Handa Neuroscience, LLC (“the Handa US Entities”) share an office in San Jose, California.
               3           14.    Upon information and belief, Dr. Fangyu Liu is the founder, President, and Chairman
               4   of the Board of Directors of Handa Pharmaceuticals, Inc. Upon information and belief, Dr. Liu is also
               5   the President of Handa Pharma, Inc., the Manager of Handa Pharmaceuticals, LLC, and the CEO and
               6   agent for the service of process of Handa Neuroscience LLC.
               7           15.    Upon information and belief, Dr. Liu is the sole inventor listed on U.S. Patent Nos.
               8   9,925,138, 10,555,902, and 10,925,829 (“Liu Patents”).
               9           16.    Upon information and belief, the Liu Patents are directed to subject matter related to
           10      Handa’s 505(b)(2) NDA Product.
           11              17.    Upon information and belief, Handa refers to its 505(b)(2) NDA Product as “HND-
           12      020,” an orally disintegrating tablet indicated for Multiple Sclerosis. Upon information and belief,
           13      Handa Pharmaceuticals, Inc. first successfully manufactured a pilot batch of its 505(b)(2) NDA Product
           14      in 2018.
           15              18.    Upon information and belief, in October 2019, Dr. Liu assigned the Liu Patents to
           16      Handa Pharmaceuticals, LLC.
           17              19.    Upon information and belief, Handa Neuroscience, LLC was incorporated on July 17,
           18      2020.
           19              20.    Upon information and belief, in August 2020, Handa Pharmaceuticals, LLC assigned
           20      the Liu Patents to Handa Neuroscience, LLC.
           21              21.    Upon information and belief, Handa submitted its 505(b)(2) NDA to FDA on December
           22      18, 2020. Handa indicated in its notice to Novartis that Handa Neuroscience, LLC is the sponsor of
           23      NDA No. 214962, Handa’s 505(b)(2) NDA.
           24              22.    Upon information and belief, Handa Neuroscience, LLC acted as an agent for and at the
           25      direction and control of Handa Pharmaceuticals, Inc., including through its other agents Handa Pharma,
           26      Inc. and Handa Pharmaceuticals, LLC, in submitting the 505(b)(2) NDA to FDA.
           27

           28

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT                3                        CASE NO. 3:21-CV-03397
Crutcher LLP
                          Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 5 of 20


               1          23.     Upon information and belief, Handa Pharmaceuticals, Inc. dominates and controls the
               2   affairs of the Handa US Entities such that the Handa US Entities are alter egos of Handa
               3   Pharmaceuticals, Inc.
               4          24.     Upon information and belief, Handa Pharmaceuticals, Inc. has extensive contacts with
               5   the State of California, including through its subsidiaries Handa Pharma, Inc., Handa Pharmaceuticals,
               6   LLC, and Handa Neuroscience, LLC and regularly does business in this District, including through its
               7   subsidiaries Handa Pharma, Inc., Handa Pharmaceuticals, LLC, and Handa Neuroscience, LLC.
               8          25.     Handa Pharmaceuticals, Inc. has availed itself of the legal protections of the State of
               9   California by, among other things, selecting the State of California as the place of incorporation for
           10      Handa Neuroscience, LLC.
           11             26.     Upon information and belief, Handa Pharma, Inc. is headquartered in this District, has
           12      extensive contacts with the State of California, including through its subsidiaries Handa
           13      Pharmaceuticals, LLC and Handa Neuroscience, LLC, and regularly does business in this District,
           14      including through its subsidiaries Handa Pharmaceuticals, LLC and Handa Neuroscience, LLC.
           15             27.     Upon information and belief, Handa Pharmaceuticals, LLC is headquartered in this
           16      District, has extensive contacts with the State of California, and regularly does business in this District.
           17             28.     Upon information and belief, Handa Neuroscience, LLC is headquartered in this
           18      District, has extensive contacts with the State of California, and regularly does business in this District.
           19                                          JURISDICTION AND VENUE
           20             29.     This action arises under the patent laws of the United States, 35 U.S.C. §§ 100, et seq.,
           21      and this Court has jurisdiction over the subject matter of this action under 28 U.S.C. §§ 1331 and
           22      1338(a). Venue is proper in this Court under 28 U.S.C. §§ 1391 and 1400(b).
           23             30.     This Court has personal jurisdiction over each Defendant because, among other things,
           24      each has committed, induced, or aided, abetted, contributed to, or participated in the commission of,
           25      tortious acts of patent infringement in in this district by filing the 505(b)(2) NDA with intent to
           26      commercially manufacture, use, offer for sale, sell, market, distribute, and/or import its 505(b)(2) NDA
           27      Product in the State of California, including in this District.
           28

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT                   4                          CASE NO. 3:21-CV-03397
Crutcher LLP
                          Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 6 of 20


               1           31.     This Court also has personal jurisdiction over each Defendant because each of each of
               2   the Defendants’ affiliations with the State of California, including by virtue of Handa Pharma, Inc.,
               3   Handa Pharmaceuticals, LLC, and Handa Neuroscience, LLC having their principal place of business
               4   in this District and Handa Neuroscience, LLC being organized under the laws of the State of California,
               5   are so continuous and systematic as to render each Defendant essentially at home in this forum.
               6           32.     For these reasons, and for other reasons that will be presented to the Court if jurisdiction
               7   is challenged, the Court has personal jurisdiction over each Defendant.
               8           33.     Venue is proper in this Court under both 28 U.S.C. § 1400(b) and 28 U.S.C. § 1391
               9   because, inter alia, each Handa US Entity is organized under the laws of the State of California and/or
           10      has its principal place of business in this District and therefore “resides” in this judicial district, and/or
           11      has committed acts of infringement in this District and has a regular and established place of business
           12      in this District. Handa Pharmaceuticals, Inc. is a foreign corporation not residing in any United States
           13      judicial district and may be sued in any judicial district. 28 U.S.C. § 1391(c)(3).
           14                                                      GILENYA®
           15              34.     Novartis is the holder of New Drug Application (“NDA”) No. 022527 by which the
           16      FDA granted approval for the commercial manufacturing, marketing, sale, and use of GILENYA®
           17      (fingolimod) Capsules, 0.5 mg. GILENYA® is the first in a new class of compounds known as
           18      sphingosine 1-phosphate receptor (S1PR) modulators. GILENYA® is indicated for the treatment of
           19      relapsing forms of multiple sclerosis (MS), to include clinically isolated syndrome, relapsing-remitting
           20      disease, and active secondary progressive disease, in patients 10 years of age and older. GILENYA®
           21      is the first oral drug that has been approved by the FDA for such an indication.
           22                                              THE PATENTS-IN-SUIT
           23              35.     On November 17, 2015, the U.S. Patent and Trademark Office duly and legally issued
           24      the ’405 patent, entitled “S1P Receptor Modulators for Treating Relasping[sic]-Remitting Multiple
           25      Sclerosis.” A true and correct copy of the ’405 patent is attached hereto as Exhibit A.
           26              36.     Claim 1 of the ’405 patent recites: “A method for reducing or preventing or alleviating
           27      relapses in Relapsing-Remitting multiple sclerosis in a subject in need thereof, comprising orally
           28      administering to said subject [fingolimod], in free form or in a pharmaceutically acceptable salt form,

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT                   5                           CASE NO. 3:21-CV-03397
Crutcher LLP
                             Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 7 of 20


               1   at a daily dosage of 0.5 mg, absent an immediately preceding loading dose regimen.” Independent
               2   claims 3 and 5 are similar to claim 1 but recite methods for “treating Relapsing-Remitting multiple
               3   sclerosis” and “slowing progression of Relapsing-Remitting multiple sclerosis” in subjects in need
               4   thereof. Dependent claims 2, 4, and 6 recite the further limitation that fingolimod hydrochloride is
               5   administered.
               6             37.   The claims of the ’405 patent are neither invalid nor unenforceable, as held by the
               7   United States District Court for the District of Delaware in a final judgment dated September 11, 2020
               8   (Novartis Pharmaceuticals Corporation v. Accord Healthcare Inc., C.A. No. 18-1043-KAJ, D.I. 780
               9   (D. Del.)), and as previously held by the United States Patent and Trademark Office in its Final Written
           10      Decision following inter partes review. See Apotex Inc. v. Novartis A.G., IPR2017-00854, 2018 WL
           11      3414289 (P.T.A.B. July 11, 2018). The ’405 patent is wholly owned by Novartis, which therefore has
           12      the right to sue for and obtain equitable relief and damages for infringement of the ’405 patent.
           13                38.   GILENYA® and the use of GILENYA® is covered by one or more claims of the ’405
           14      patent.
           15                39.   The FDA’s official publication of approved drugs (the “Orange Book”) lists the ’405
           16      patent in connection with GILENYA®.
           17                40.   On January 28, 2020, the U.S. Patent and Trademark Office duly and legally issued the
           18      ’179 patent, entitled “Dosage Regimen of an S1P Receptor Modulator.” A true and correct copy of the
           19      ’179 patent is attached hereto as Exhibit B.
           20                41.   Claim 1 of the ’179 patent recites: “A method for treating relapsing remitting multiple
           21      sclerosis in a patient in need thereof, the method comprising: (a) identifying a patient at risk of
           22      contracting infection caused by varicella zoster virus by testing said patient for a history of infection
           23      caused by varicella zoster virus, (b) vaccinating the patient at risk of contracting infection caused by
           24      varicella zoster virus, and (c) administering orally fingolimod or a pharmaceutically acceptable salt
           25      thereof to said patient at a daily dosage of 0.5 mg.” Claims 2, 3, and 4, which each depend from claim
           26      1, recite further limitations: that “treating comprises reducing the frequency of clinical exacerbations”;
           27      that “fingolimod is administered as a hydrochloride salt”; and that “the infection is chickenpox.”
           28

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT                 6                          CASE NO. 3:21-CV-03397
Crutcher LLP
                             Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 8 of 20


               1             42.   The claims of the ’179 patent are neither invalid nor unenforceable. The ’179 patent is
               2   wholly owned by Novartis, which therefore has the right to sue for and obtain equitable relief and
               3   damages for infringement of the ’179 patent.
               4             43.   GILENYA® and the use of GILENYA® is covered by one or more claims of the ’179
               5   patent.
               6             44.   The FDA’s official publication of approved drugs (the “Orange Book”) lists the ’179
               7   patent in connection with GILENYA®.
               8    COUNT I: INFRINGEMENT BY EACH DEFENDANT OF THE ’405 PATENT UNDER 35
               9                                                U.S.C. § 271(e)
           10                45.   Plaintiff incorporates each of the preceding paragraphs 1 – 44 as if fully set forth herein.
           11                46.   Handa has notified Novartis of its intent to engage in the commercial manufacture, use,
           12      offer for sale, sale, marketing, distributing, and/or importation of its 505(b)(2) NDA Product prior to
           13      the expiration of the ’405 patent.
           14                47.   Handa’s 505(b)(2) NDA submission seeking approval to engage in the commercial
           15      manufacture, use, offer to sell, or sale of its 505(b)(2) NDA Product, prior to the expiration of the ’405
           16      patent constitutes infringement of one or more of the claims of the ’405 patent under 35 U.S.C.
           17      § 271(e)(2)(A).
           18                48.   Upon information and belief, Handa intends to engage in the commercial manufacture,
           19      use, offer for sale, sale, marketing, distributing, and/or importation of its 505(b)(2) NDA Product with
           20      its proposed labeling immediately and imminently upon final approval of its 505(b)(2) NDA.
           21                49.   Handa, by filing its 505(b)(2) NDA, has represented to the FDA that, upon approval, its
           22      505(b)(2) NDA Product will have the same active ingredient or a pharmaceutically acceptable salt
           23      thereof and dosage amount as GILENYA®, and will be bioequivalent to GILENYA®. Specifically,
           24      Handa has indicated to Novartis that its 505(b)(2) NDA Product contains the same drug in the same
           25      dosage amount as GILENYA®, and that Handa’s 505(b)(2) NDA contains the bioavailability and/or
           26      bioequivalence data and information from studies of Handa’s 505(b)(2) NDA Product.
           27                50.   Handa has indicated that its 505(b)(2) NDA Product is orally administered and contains
           28      0.5 mg fingolimod.

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT                  7                           CASE NO. 3:21-CV-03397
Crutcher LLP
                          Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 9 of 20


               1          51.     FDA regulations require that Handa’s 505(b)(2) NDA Product labeling instruct that its
               2   505(b)(2) NDA Product be administered for approved indications at approved dosages. See 21 U.S.C.
               3   § 355(d) (setting forth that FDA may reject an NDA that does not contain reports showing “adequate
               4   tests by all methods reasonably applicable to show whether or not [the] drug is safe for use under the
               5   conditions prescribed, recommended, or suggested in the proposed labeling thereof”); 21 C.F.R. §
               6   201.57(c)(2)(iv) (requiring that “all indications listed in [the Indications and Usage] section [of the
               7   drug labeling] must be supported by substantial evidence of effectiveness based on adequate and well-
               8   controlled studies as defined in § 314.126(b),” where § 314.126(b) provides placebo concurrent control,
               9   dose-comparison concurrent control, and active treatment concurrent control as examples).
           10             52.     Upon information and belief, the only FDA-approved indication for fingolimod, and the
           11      only indication adequately supported by adequate tests and studies, is the same as that of Novartis’s
           12      GILENYA® product and that recited in at least claim 1 of the ’405 patent, specifically the treatment of
           13      relapsing-remitting multiple sclerosis, including by “reducing or preventing or alleviating relapses.”
           14             53.     Upon information and belief, FDA has not approved for any indication the
           15      administration of fingolimod at a dose higher than 0.5 mg orally once daily, and therefore Handa’s
           16      label will indicate that Handa’s 505(b)(2) NDA product should be administered “absent an immediately
           17      preceding loading dose.”
           18             54.     Thus, upon information and belief, Handa’s 505(b)(2) NDA Product labeling will
           19      disclose all elements of at least claim 1 of the ’405 patent, therefore showing that use by, for example,
           20      patients and/or healthcare providers of Handa’s 505(b)(2) NDA Product in accordance with its
           21      proposed labeling will infringe at least claim 1 of the ’405 patent.
           22             55.     Upon information and belief, Handa’s 505(b)(2) NDA Product’s proposed labeling will
           23      instruct, for example, patients and/or healthcare providers to perform all elements of at least claim 1 of
           24      the ’405 patent.
           25             56.     The commercial manufacture, use, offer for sale, sale, marketing, distributing, and/or
           26      importation of Handa’s 505(b)(2) NDA Product would infringe one or more claims of the ’405 patent.
           27             57.     Upon information and belief, use of Handa’s 505(b)(2) NDA Product in accordance
           28      with and as directed by its proposed labeling would infringe one or more claims of the ’405 patent.

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT                 8                          CASE NO. 3:21-CV-03397
Crutcher LLP
                          Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 10 of 20


               1           58.    Upon information and belief, Handa will have actual knowledge of the ’405 patent and
               2   will actively induce infringement of the ’405 patent when its 505(b)(2) NDA is approved, and will do
               3   so immediately and imminently upon final approval.
               4           59.    Upon information and belief, Handa will know that its 505(b)(2) NDA Product is
               5   especially made or adapted for use in infringing the ’405 patent, and that its 505(b)(2) NDA Product is
               6   not suitable for any substantial non-infringing use. Upon information and belief, Handa will contribute
               7   to the infringement of the ’405 patent immediately and imminently upon approval of its 505(b)(2)
               8   NDA.
               9           60.    The foregoing acts by Handa constitute and/or will constitute active inducement of
           10      infringement of the ’405 patent and/or contribution to the infringement by others of the ’405 patent
           11      under 35 U.S.C. §§ 271(b) and (c).
           12              61.    If Handa’s infringement of the ’405 patent is not permanently enjoined, Plaintiff will
           13      suffer substantial and irreparable harm for which there is no remedy at law.
           14      COUNT II: DECLARATORY JUDGMENT OF INFRINGEMENT BY EACH DEFENDANT
           15                        OF THE ’405 PATENT UNDER 35 U.S.C. §§ 271(b) AND (c)
           16              62.    Plaintiff incorporates each of the preceding paragraphs 1 – 61 as if fully set forth herein.
           17              63.    Upon information and belief, Handa intends to engage in the commercial manufacture,
           18      use, offer for sale, sale, marketing, distributing, and/or importation of its 505(b)(2) NDA Product with
           19      its proposed labeling immediately and imminently upon final approval of its 505(b)(2) NDA.
           20      Therefore a case or controversy exists between each Defendant or group of Defendants and Novartis
           21      as to infringement of the ’405 patent.
           22              64.    Handa, by filing its 505(b)(2) NDA, has represented to the FDA that, upon approval, its
           23      505(b)(2) NDA Product will have the same active ingredient or a pharmaceutically acceptable salt
           24      thereof and dosage amount as GILENYA®, and will be bioequivalent to GILENYA®. Specifically,
           25      Handa has indicated to Novartis that its 505(b)(2) NDA Product contains the same drug in the same
           26      dosage amount as GILENYA®, and that Handa’s 505(b)(2) NDA contains the bioavailability and/or
           27      bioequivalence data and information from studies of Handa’s 505(b)(2) NDA Product.
           28

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT                 9                           CASE NO. 3:21-CV-03397
Crutcher LLP
                         Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 11 of 20


               1          65.     Handa has indicated that its 505(b)(2) NDA Product is orally administered and contains
               2   0.5 mg fingolimod.
               3          66.     FDA regulations require that Handa’s 505(b)(2) NDA Product labeling instruct that its
               4   505(b)(2) NDA Product be administered for approved indications at approved dosages. See 21 U.S.C.
               5   § 355(d) (setting forth that FDA may reject an NDA that does not contain reports showing “adequate
               6   tests by all methods reasonably applicable to show whether or not [the] drug is safe for use under the
               7   conditions prescribed, recommended, or suggested in the proposed labeling thereof”); 21 C.F.R. §
               8   201.57(c)(2)(iv) (requiring that “all indications listed in [the Indications and Usage] section [of the
               9   drug labeling] must be supported by substantial evidence of effectiveness based on adequate and well-
           10      controlled studies as defined in § 314.126(b),” where § 314.126(b) provides placebo concurrent control,
           11      dose-comparison concurrent control, and active treatment concurrent control as examples).
           12             67.     Upon information and belief, the only FDA-approved indication for fingolimod, and the
           13      only indication adequately supported by adequate tests and studies, is the same as that of Novartis’s
           14      GILENYA® product and that recited in at least claim 1 of the ’405 patent, specifically the treatment of
           15      relapsing-remitting multiple sclerosis, including by “reducing or preventing or alleviating relapses.”
           16             68.     Upon information and belief, FDA has not approved for any indication the
           17      administration of fingolimod at a dose higher than 0.5 mg orally once daily, and therefore Handa’s
           18      label will indicate that Handa’s 505(b)(2) NDA product should be administered “absent an immediately
           19      preceding loading dose.”
           20             69.     Thus, upon information and belief, Handa’s 505(b)(2) NDA Product labeling will
           21      disclose all elements of at least claim 1 of the ’405 patent, therefore showing that use by, for example,
           22      patients and/or healthcare providers of Handa’s 505(b)(2) NDA Product in accordance with its
           23      proposed labeling will infringe at least claim 1 of the ’405 patent.
           24             70.     Upon information and belief, Handa’s 505(b)(2) NDA Product’s proposed labeling will
           25      instruct, for example, patients and/or healthcare providers to perform all elements of at least claim 1 of
           26      the ’405 patent.
           27             71.     The commercial manufacture, use, offer for sale, sale, marketing, distributing, and/or
           28      importation of Handa’s 505(b)(2) NDA Product would infringe one or more claims of the ’405 patent.

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT                 10                         CASE NO. 3:21-CV-03397
Crutcher LLP
                          Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 12 of 20


               1           72.    Upon information and belief, use of Handa’s 505(b)(2) NDA Product in accordance
               2   with and as directed by its proposed labeling would infringe one or more claims of the ’405 patent.
               3           73.    Upon information and belief, Handa will have actual knowledge of the ’405 patent and
               4   will actively induce infringement of the ’405 patent when its 505(b)(2) NDA is approved, and will do
               5   so immediately and imminently upon final approval.
               6           74.    Upon information and belief, Handa will know that its 505(b)(2) NDA Product is
               7   especially made or adapted for use in infringing the ’405 patent, and that its 505(b)(2) NDA Product is
               8   not suitable for any substantial non-infringing use. Upon information and belief, Handa will contribute
               9   to the infringement of the ’405 patent immediately and imminently upon approval of its 505(b)(2)
           10      NDA.
           11              75.    The foregoing acts by Handa constitute and/or will constitute active inducement of
           12      infringement of the ’405 patent and/or contribution to the infringement by others of the ’405 patent
           13      under 35 U.S.C. §§ 271(b) and (c).
           14              76.    If Handa’s infringement of the ’405 patent is not permanently enjoined, Plaintiff will
           15      suffer substantial and irreparable harm for which there is no remedy at law.
           16      COUNT III: INFRINGEMENT BY EACH DEFENDANT OF THE ’179 PATENT UNDER 35
           17                                                  U.S.C. § 271(e)
           18              77.    Plaintiff incorporates each of the preceding paragraphs 1 – 76 as if fully set forth herein.
           19              78.    Handa has notified Novartis of its intent to engage in the commercial manufacture, use,
           20      offer for sale, sale, marketing, distributing, and/or importation of its 505(b)(2) NDA Product prior to
           21      the expiration of the ’179 patent.
           22              79.    Handa’s 505(b)(2) NDA submission seeking approval to engage in the commercial
           23      manufacture, use, offer to sell, or sale of its 505(b)(2) NDA Product, prior to the expiration of the ’179
           24      patent constitutes infringement of one or more of the claims of the ’179 patent under 35 U.S.C.
           25      § 271(e)(2)(A).
           26              80.    Upon information and belief, Handa intends to engage in the commercial manufacture,
           27      use, offer for sale, sale, marketing, distributing, and/or importation of its 505(b)(2) NDA Product with
           28      its proposed labeling immediately and imminently upon final approval of its 505(b)(2) NDA.

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT                 11                          CASE NO. 3:21-CV-03397
Crutcher LLP
                         Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 13 of 20


               1          81.     Handa, by filing its 505(b)(2) NDA, has represented to the FDA that, upon approval, its
               2   505(b)(2) NDA Product will have the same active ingredient or a pharmaceutically acceptable salt
               3   thereof and dosage amount as GILENYA®, and will be bioequivalent to GILENYA®. Specifically,
               4   Handa has indicated to Novartis that its 505(b)(2) NDA Product contains the same drug in the same
               5   dosage amount as GILENYA®, and that Handa’s 505(b)(2) NDA contains the bioavailability and/or
               6   bioequivalence data and information from studies of Handa’s 505(b)(2) NDA Product.
               7          82.     Handa has indicated that its 505(b)(2) NDA Product is orally administered and contains
               8   0.5 mg fingolimod.
               9          83.     FDA regulations require that Handa’s 505(b)(2) NDA Product labeling contain safety
           10      information associated with its 505(b)(2) NDA Product. See 21 C.F.R. 201.56(a)(1) (“The labeling
           11      must contain a summary of the essential scientific information needed for the safe and effective use of
           12      the drug.”); 21 C.F.R. 201.57(c)(6) (requiring under “Warnings and precautions” a description of
           13      “clinically significant adverse reactions (including any that are potentially fatal, are serious even if
           14      infrequent, or can be prevented or mitigated through appropriate use of the drug), other potential safety
           15      hazards [], limitations in use imposed by them [], and steps that should be taken if they occur[.]”)
           16             84.     As reflected in the GILENYA® label (attached hereto as Exhibit C) under the heading
           17      “WARNINGS AND PRECAUTIONS” and further under the heading “Infections,” FDA has required
           18      instruction that “[p]atients without a healthcare professional confirmed history of chickenpox or
           19      without documentation of a full course of vaccination against VZV should be tested for antibodies to
           20      VZV before initiating GILENYA” and furthermore that “VZV vaccination of antibody-negative
           21      patients is recommended prior to commencing treatment with GILENYA.” Upon information and
           22      belief, Handa’s 505(b)(2) NDA proposed labeling contains an identical or substantially similar
           23      instruction.
           24             85.     FDA regulations require that Handa’s 505(b)(2) NDA Product labeling instruct that its
           25      505(b)(2) NDA Product be administered for approved indications at approved dosages. See 21 U.S.C.
           26      § 355(d) (setting forth that FDA may reject an NDA that does not contain reports showing “adequate
           27      tests by all methods reasonably applicable to show whether or not [the] drug is safe for use under the
           28      conditions prescribed, recommended, or suggested in the proposed labeling thereof”); 21 C.F.R. §

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT                12                         CASE NO. 3:21-CV-03397
Crutcher LLP
                          Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 14 of 20


               1   201.57(c)(2)(iv) (requiring that “all indications listed in [the Indications and Usage] section [of the
               2   drug labeling] must be supported by substantial evidence of effectiveness based on adequate and well-
               3   controlled studies as defined in § 314.126(b),” where § 314.126(b) provides placebo concurrent control,
               4   dose-comparison concurrent control, and active treatment concurrent control as examples).
               5           86.    Upon information and belief, the only FDA-approved indication for fingolimod, and the
               6   only indication adequately supported by adequate tests and studies, is the same as that of Novartis’s
               7   GILENYA® product and that recited in at least claim 1 of the ’179 patent, specifically the treatment of
               8   relapsing-remitting multiple sclerosis.
               9           87.    Thus, upon information and belief, Handa’s 505(b)(2) NDA Product labeling will
           10      disclose all elements of at least claim 1 of the ’179 patent, therefore showing that use by, for example,
           11      patients and/or healthcare providers of Handa’s 505(b)(2) NDA Product in accordance with its
           12      proposed labeling will infringe at least claim 1 of the ’179 patent.
           13              88.    Upon information and belief, Handa’s 505(b)(2) NDA Product’s proposed labeling will
           14      instruct, for example, patients and/or healthcare providers to perform all elements of at least claim 1 of
           15      the ’179 patent.
           16              89.    The commercial manufacture, use, offer for sale, sale, marketing, distributing, and/or
           17      importation of Handa’s 505(b)(2) NDA Product would infringe one or more claims of the ’179 patent.
           18              90.    Upon information and belief, use of Handa’s 505(b)(2) NDA Product in accordance
           19      with and as directed by its proposed labeling would infringe one or more claims of the ’179 patent.
           20              91.    Upon information and belief, Handa will have actual knowledge of the ’179 patent and
           21      will actively induce infringement of the ’179 patent when its 505(b)(2) NDA is approved, and will do
           22      so immediately and imminently upon final approval.
           23              92.    Upon information and belief, Handa will know that its 505(b)(2) NDA Product is
           24      especially made or adapted for use in infringing the ’179 patent, and that its 505(b)(2) NDA Product is
           25      not suitable for any substantial non-infringing use. Upon information and belief, Handa will contribute
           26      to the infringement of the ’179 patent immediately and imminently upon approval of its 505(b)(2)
           27      NDA.
           28

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT                 13                         CASE NO. 3:21-CV-03397
Crutcher LLP
                         Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 15 of 20


               1          93.     The foregoing acts by Handa constitute and/or will constitute active inducement of
               2   infringement of the ’179 patent and/or contribution to the infringement by others of the ’179 patent
               3   under 35 U.S.C. §§ 271(b) and (c).
               4          94.     If Handa’s infringement of the ’179 patent is not permanently enjoined, Plaintiff will
               5   suffer substantial and irreparable harm for which there is no remedy at law.
               6   COUNT IV: DECLARATORY JUDGMENT OF INFRINGEMENT BY EACH DEFENDANT
               7                     OF THE ’179 PATENT UNDER 35 U.S.C. §§ 271(b) AND (c)
               8          95.     Plaintiff incorporates each of the preceding paragraphs 1 – 94 as if fully set forth herein.
               9          96.     Upon information and belief, Handa intends to engage in the commercial manufacture,
           10      use, offer for sale, sale, marketing, distributing, and/or importation of its 505(b)(2) NDA Product with
           11      its proposed labeling immediately and imminently upon final approval of its 505(b)(2) NDA.
           12      Therefore a case or controversy exists between each Defendant or group of Defendants and Novartis
           13      as to infringement of the ’179 patent.
           14             97.     Handa, by filing its 505(b)(2) NDA, has represented to the FDA that, upon approval, its
           15      505(b)(2) NDA Product will have the same active ingredient or a pharmaceutically acceptable salt
           16      thereof and dosage amount as GILENYA®, and will be bioequivalent to GILENYA®. Specifically,
           17      Handa has indicated to Novartis that its 505(b)(2) NDA Product contains the same drug in the same
           18      dosage amount as GILENYA®, and that Handa’s 505(b)(2) NDA contains the bioavailability and/or
           19      bioequivalence data and information from studies of Handa’s 505(b)(2) NDA Product.
           20             98.     Handa has indicated that its 505(b)(2) NDA Product is orally administered and contains
           21      0.5 mg fingolimod.
           22             99.     FDA regulations require that Handa’s 505(b)(2) NDA Product labeling contain safety
           23      information associated with its 505(b)(2) NDA Product. See 21 C.F.R. 201.56(a)(1) (“The labeling
           24      must contain a summary of the essential scientific information needed for the safe and effective use of
           25      the drug.”); 21 C.F.R. 201.57(c)(6) (requiring under “Warnings and precautions” a description of
           26      “clinically significant adverse reactions (including any that are potentially fatal, are serious even if
           27      infrequent, or can be prevented or mitigated through appropriate use of the drug), other potential safety
           28      hazards [], limitations in use imposed by them [], and steps that should be taken if they occur[.]”)

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT                 14                          CASE NO. 3:21-CV-03397
Crutcher LLP
                         Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 16 of 20


               1          100.    As reflected in the GILENYA® label (attached hereto as Exhibit C) under the heading
               2   “WARNINGS AND PRECAUTIONS” and further under the heading “Infections,” FDA has required
               3   instruction that “[p]atients without a healthcare professional confirmed history of chickenpox or
               4   without documentation of a full course of vaccination against VZV should be tested for antibodies to
               5   VZV before initiating GILENYA” and furthermore that “VZV vaccination of antibody-negative
               6   patients is recommended prior to commencing treatment with GILENYA.” Upon information and
               7   belief, Handa’s 505(b)(2) NDA proposed labeling contains an identical or substantially similar
               8   instruction.
               9          101.    FDA regulations require that Handa’s 505(b)(2) NDA Product labeling instruct that its
           10      505(b)(2) NDA Product be administered for approved indications at approved dosages. See 21 U.S.C.
           11      § 355(d) (setting forth that FDA may reject an NDA that does not contain reports showing “adequate
           12      tests by all methods reasonably applicable to show whether or not [the] drug is safe for use under the
           13      conditions prescribed, recommended, or suggested in the proposed labeling thereof”); 21 C.F.R. §
           14      201.57(c)(2)(iv) (requiring that “all indications listed in [the Indications and Usage] section [of the
           15      drug labeling] must be supported by substantial evidence of effectiveness based on adequate and well-
           16      controlled studies as defined in § 314.126(b),” where § 314.126(b) provides placebo concurrent control,
           17      dose-comparison concurrent control, and active treatment concurrent control as examples).
           18             102.    Upon information and belief, the only FDA-approved indication for fingolimod, and the
           19      only indication adequately supported by adequate tests and studies, is the same as that of Novartis’s
           20      GILENYA® product and that recited in at least claim 1 of the ’179 patent, specifically the treatment of
           21      relapsing-remitting multiple sclerosis.
           22             103.    Thus, upon information and belief, Handa’s 505(b)(2) NDA Product labeling will
           23      disclose all elements of at least claim 1 of the ’179 patent, therefore showing that use by, for example,
           24      patients and/or healthcare providers of Handa’s 505(b)(2) NDA Product in accordance with its
           25      proposed labeling will infringe at least claim 1 of the ’179 patent.
           26             104.    Upon information and belief, Handa’s 505(b)(2) NDA Product’s proposed labeling will
           27      instruct, for example, patients and/or healthcare providers to perform all elements of at least claim 1 of
           28      the ’179 patent.

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT                 15                         CASE NO. 3:21-CV-03397
Crutcher LLP
                          Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 17 of 20


               1           105.   The commercial manufacture, use, offer for sale, sale, marketing, distributing, and/or
               2   importation of Handa’s 505(b)(2) NDA Product would infringe one or more claims of the ’179 patent.
               3           106.   Upon information and belief, use of Handa’s 505(b)(2) NDA Product in accordance
               4   with and as directed by its proposed labeling would infringe one or more claims of the ’179 patent.
               5           107.   Upon information and belief, Handa will have actual knowledge of the ’179 patent and
               6   will actively induce infringement of the ’179 patent when its 505(b)(2) NDA is approved, and will do
               7   so immediately and imminently upon final approval.
               8           108.   Upon information and belief, Handa will know that its 505(b)(2) NDA Product is
               9   especially made or adapted for use in infringing the ’179 patent, and that its 505(b)(2) NDA Product is
           10      not suitable for any substantial non-infringing use. Upon information and belief, Handa will contribute
           11      to the infringement of the ’179 patent immediately and imminently upon approval of its 505(b)(2)
           12      NDA.
           13              109.   The foregoing acts by Handa constitute and/or will constitute active inducement of
           14      infringement of the ’179 patent and/or contribution to the infringement by others of the ’179 patent
           15      under 35 U.S.C. §§ 271(b) and (c).
           16              110.   If Handa’s infringement of the ’179 patent is not permanently enjoined, Plaintiff will
           17      suffer substantial and irreparable harm for which there is no remedy at law.
           18                                            PRAYER FOR RELIEF
           19              WHEREFORE, Novartis prays that this Court grant the following relief:
           20              a.     A declaration that Handa’s imminent making, using, offering to sell, or selling in the
           21                     United States, or importing into the United States, or inducing or contributing to the
           22                     same, of its 505(b)(2) NDA Product will infringe the ’405 patent;
           23              b.     A judgment that one or more claims of the ’405 patent is not invalid, is not
           24                     unenforceable, and is infringed Handa’s 505(b)(2) NDA submission, and that Handa’s
           25                     making, using, offering to sell, or selling in the United States, or importing into the
           26                     United States of its 505(b)(2) NDA Product will infringe the ’405 patent;
           27              c.     An order pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective date of any
           28                     approval of Handa’s 505(b)(2) NDA shall be a date not earlier than the expiration date

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT               16                         CASE NO. 3:21-CV-03397
Crutcher LLP
                       Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 18 of 20


               1              of the ’405 patent, including any extensions and/or additional periods of exclusivity to
               2              which Novartis is or becomes entitled;
               3        d.    An order enjoining Handa, its affiliates, subsidiaries, and each of its officers, agents,
               4              servants, and employees and those acting in privity or in concert with Handa, from
               5              making, using, offering to sell, or selling in the United States, or importing into the
               6              United States its 505(b)(2) NDA Product, until after the expiration date of the ’405
               7              patent, including any extensions and/or additional periods of exclusivity to which
               8              Novartis is or becomes entitled;
               9        e.    Damages, including monetary and other relief, to Novartis if Handa engages in
           10                 commercial manufacture, use, offers to sell, sale, or importation in or into the United
           11                 States of its 505(b)(2) NDA Product, prior to the expiration date of the ’405 patent,
           12                 including any extensions and/or additional periods of exclusivity to which Novartis is
           13                 or becomes entitled;
           14           f.    A declaration that Handa’s imminent making, using, offering to sell, or selling in the
           15                 United States, or importing into the United States, or inducing or contributing to the
           16                 same, of its 505(b)(2) NDA ProductProduct will infringe the ’179 patent;
           17           g.    A judgment that one or more claims of the ’179 patent is not invalid, is not
           18                 unenforceable, and is infringed by Handa’s 505(b)(2) NDA submission, and that
           19                 Handa’s making, using, offering to sell, or selling in the United States, or importing into
           20                 the United States of its 505(b)(2) NDA Product will infringe the ’179 patent;
           21           h.    An order pursuant to 35 U.S.C. § 271(e)(4)(A) providing that the effective date of any
           22                 approval of Handa’s 505(b)(2) NDA shall be a date not earlier than the expiration date
           23                 of the ’179 patent, including any extensions and/or additional periods of exclusivity to
           24                 which Novartis is or becomes entitled;
           25           i.    An order enjoining Handa, its affiliates, subsidiaries, and each of its officers, agents,
           26                 servants, and employees and those acting in privity or in concert with Handa, from
           27                 making, using, offering to sell, or selling in the United States, or importing into the
           28                 United States its 505(b)(2) NDA Product, until after the expiration date of the ’179

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT             17                         CASE NO. 3:21-CV-03397
Crutcher LLP
                        Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 19 of 20


               1                patent, including any extensions and/or additional periods of exclusivity to which
               2                Novartis is or becomes entitled;
               3         j.     Damages, including monetary and other relief, to Novartis if Handa engages in
               4                commercial manufacture, use, offers to sell, sale, or importation in or into the United
               5                States of its 505(b)(2) NDA Product, prior to the expiration date of the ’179 patent,
               6                including any extensions and/or additional periods of exclusivity to which Novartis is
               7                or becomes entitled;
               8         k.     Such further and other relief as this Court deems proper and just, including any
               9                appropriate relief under 35 U.S.C. § 285.
           10

           11                                                 Respectfully Submitted,
           12      Dated: May 6, 2021                          /s/ Y. Ernest Hsin
                                                              Y. Ernest Hsin (CA Bar No. 201668)
           13                                                 ehsin@gibsondunn.com
           14                                                 GIBSON, DUNN & CRUTCHER LLP
                                                              555 Mission Street
           15                                                 San Francisco, CA 94105
                                                              Telephone: 415.393.8200
           16                                                 Facsimile: 415.393.8306
           17
                                                              Jane M Love, Ph.D. (pro hac vice to be filed)
           18                                                 (NY Bar No. 3016995)
                                                              jlove@gibsondunn.com
           19                                                 Robert W. Trenchard (pro hac vice to be filed)
                                                              (NY Bar No. 2679488)
           20                                                 rtrenchard@gibsondunn.com
                                                              GIBSON, DUNN & CRUTCHER LLP
           21
                                                              200 Park Ave
           22                                                 New York, NY 10166
                                                              Telephone: 212.351.4000
           23                                                 Facsimile: 212.351.4035
           24                                                 Christine L. Ranney (CA Bar No. 295773)
                                                              cranney@gibsondunn.com
           25
                                                              GIBSON, DUNN & CRUTCHER LLP
           26                                                 1801 California St.
                                                              Denver, CO 80202
           27                                                 Telephone: 303.298.5700
                                                              Facsimile: 303.298.5907
           28

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT               18                      CASE NO. 3:21-CV-03397
Crutcher LLP
                       Case 5:21-cv-03397-EJD Document 7 Filed 05/06/21 Page 20 of 20


               1                                       Attorneys for Plaintiff
                                                       Novartis Pharmaceuticals Corporation
               2

               3

               4

               5

               6

               7

               8

               9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &     COMPLAINT FOR PATENT INFRINGEMENT      19                      CASE NO. 3:21-CV-03397
Crutcher LLP
